



Justin Palfreyman
Vice President, Strategy & Business Development












May 15, 2020                 BY EMAIL AND OVERNIGHT COURIER


Mr. John Rigas
SENSA Holdings LLC
667 Madison Avenue #5
New York, NY 10065
Mr. Jack Bellinger
General Counsel
SENSA Holdings LLC
10000 Memorial Drive, Suite 200
Houston, TX 77024
Mr. John Thrash
SENSA Holdings LLC
667 Madison Avenue #5
New York NY 10065
 



Gentlemen:

To follow up on our previous conversations regarding extending the deadline
after which either NW Natural Gas Storage, LLC (Seller) or SENSA Holdings LLC
(Buyer) can terminate the Purchase and Sale Agreement between Seller and Buyer,
dated as of June 20, 2018, as amended (Purchase Agreement), we are submitting
this letter to you and requesting that you acknowledge your agreement with the
matters set forth herein by signing it in the space provided below. Please note
that all capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Purchase Agreement.
Pursuant to Section 11.4 of the Purchase Agreement, Seller and Buyer agree that
Section 8.1(b)(i) of the Purchase Agreement is hereby amended to read as
follows:
“(i) automatically until June 26, 2020 if the CPUC has not issued the CPUC Order
as of the close of business on the first anniversary of the date of this
Agreement and/or.”
Seller and the Company may:
(a)    make any capital expenditure or commitment to make a capital expenditure
in accordance with planned 2020 capital expenditures as set forth in the 2020
capital expenditures budget attached hereto, and


(b)    in the ordinary course of business, consistent with past practice and the
terms of the Purchase Agreement (as amended by this letter), enter into or amend
any storage Contract, including without limitation any Firm Storage Contract,
Interruptible Contract or Park and Loan Contract, but only if such Contract, as
entered into or amended, expires on or before March 31, 2021.


This paragraph constitutes the prior written approval of Buyer to the matters
set forth in clauses (a) and (b) in accordance with Section 6.1 of the Purchase
Agreement.





--------------------------------------------------------------------------------





All references in the Purchase Agreement to “Agreement,” “herein,” “hereof,” or
terms of like import referring to the Purchase Agreement or any portion thereof
are hereby amended to refer to the Purchase Agreement as amended by this letter.
Except as and to the extent expressly modified as set forth in this letter, the
Purchase Agreement shall remain in full force and effect in all respects. Each
of the provisions in Article XI of the Purchase Agreement is hereby incorporated
by reference herein, mutatis mutandis.
We look forward to working together to complete the transaction as soon as
possible.
Regards,


/s/ Justin Palfreyman


Justin Palfreyman
Vice President, Strategy & Business Development
NW Natural Gas Storage, LLC


***


Buyer acknowledges and agrees to the matters set forth in this letter as of the
date first set forth above.
SENSA Holdings LLC




By /s/ John F. Thrash___________
John F. Thrash, Director




By /s/ John Rigas_______________
John Rigas, Director











